Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christine F. Radeline appeals the district court’s order granting summary judgment in favor of her employer in Radeline’s civil action alleging sex discrimination under Title VII of the Civil Rights of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Radeline v. Gruenberg, No. 1:15-cv-00957-CMH-JFA, 2016 WL 1271037 (E.D. Va. filed Mar. 28, 2016 & entered Mar. 29, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED